132 Nev., Advance Opinion 5 2-
                               IN THE SUPREME COURT OF THE STATE OF NEVADA


                        RAYMOND RIAD KHOURY,
                        Appellant,
                                                                              No. 64702        FILE
                        vs.                                                                    JUL 2 8 201
                        MARGARET SEASTRAND,
                        Respondent.
                                                                                          BY
                                                                                               HIEP 'DE

                        RAYMOND RIAD KHOURY,                                  No. 65007
                        Appellant,
                        vs.
                        MARGARET SEASTRAND,
                        Respondent.

                        RAYMOND RIAD KHOURY,                                  No, 65172
                        Appellant,
                        vs.
                        MARGARET SEASTRAND,
                        Respondent.



                                    Consolidated appeals from a district court judgment, pursuant
                        to a jury verdict, and post-judgment orders awarding costs and denying a
                        new trial in a personal injury action. Eighth Judicial District Court, Clark
                        County; Jerry A. Wiese, Judge.
                                    Affirmed in part, reversed in part, and remanded.

                        Hall Jaffe & Clayton, LLP, and Steven T. Jaffe, Las Vegas; Harper Law
                        Group and James E. Harper, Las Vegas; Houser & Allison, APC, and
                        Jacob S. Smith, Las Vegas; and Lewis Roca Rothgerber Christie LLP and
                        Daniel F. Polsenberg, Joel D. Henriod, and Abraham G. Smith, Las Vegas,
                        for Appellant.




        SUPREME COURT
             OF
             NEVADA


        (0) 1947A

:44±4
                Richard Harris Law Firm and Alison M. Brasier, Benjamin P. Cloward,
                and Richard A. Harris, Las Vegas,
                for Respondent.




                BEFORE THE COURT EN BANC.'

                                                  OPINION

                By the Court, SAITTA, J.:
                              As any trial attorney is aware, the jury voir dire process can
                be as important to the resolution of their claim as the trial itself. In this
                case we are asked to consider whether an attorney may ask prospective
                jurors questions concerning a specific verdict amount to determine
                potential bias or prejudice against returning large verdicts and whether
                repeatedly asking questions about that specific verdict amount results in
                jury indoctrination warranting a mistrial. We also consider the question
                of when a district court abuses its discretion in dismissing jurors for cause
                under Jitnan v. Oliver, 127 Nev. 424, 254 P.3d 623 (2011).
                              We hold that while it is permissible for a party to use a
                specific award amount in questioning jurors regarding their biases
                towards large verdicts, it is the duty of the district court to keep the
                questioning within reasonable limits When the district court fails to do
                so, this can result in reversible error due to jury indoctrination. We also
                distinguish our holding in Jitnan to emphasize that a juror's statements
                must be taken as a whole when deciding whether to dismiss for cause due


                      3-TheHonorable Ron Parraguirre, Chief Justice, voluntarily recused
                himself from participation in the decision of this matter.

SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A mem



                                                                                  iti.;iirAg   igtaa
                to bias Just as detached language considered alone is insufficient to
                establish that a juror is unbiased, it is also insufficient to establish that a
                juror is biased.
                             In the current case, we hold that, while troubling, the
                plaintiff's questioning of the jurors during voir dire did not reach the level
                of indoctrination. Furthermore, we hold that the district court abused its
                discretion by dismissing for cause five jurors because their statements,
                when taken as a whole, did not indicate that they were biased against
                large verdict amounts. However, the district court's error was harmless.
                Next, the district court did not abuse its discretion by admitting opinion
                and causation testimony by respondent's treating physician, by admitting
                testimony by respondent's expert witness, or by excluding evidence of the
                amount that respondent's medical providers received for the sale of her
                medical liens. However, the district court did abuse its discretion by
                excluding evidence of the medical lien's existence to prove bias in
                Seastrand's medical providers, but the error was harmless. Lastly, we
                hold that the district court abused its discretion by awarding respondent
                expert witness fees in excess of $1,500 per expert because it did not state a
                basis for its award. Therefore, we reverse the district court's decision as to
                the award of expert witness fees and remand to the district court with
                instructions to redetermine the amount of expert witness fees and, if
                greater than $1,500 per witness, to state the basis for its decision.
                                   FACTUAL AND PROCEDURAL HISTORY
                            Respondent Margaret Seastrand and appellant Raymond Riad
                Khoury were in an automobile accident where Khoury's car rear-ended
                Seastrand's car. Following the accident, Seastrand received extensive
                treatment to both her neck and back, including surgeries. Seastrand

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                     brought the underlying personal injury action against Khoury to recover
                     damages.
                                 Khoury stipulated to liability for the accident, and the only
                     issues contested at trial were medical causation, proximate cause, and
                     damages. Khoury argued that Seastrand's injuries leading to the
                     surgeries were preexisting and were not caused by the accident. During
                     voir dire, Seastrand stated that she was seeking $2 million in damages
                     and was permitted to question the jurors regarding whether they had
                     hesitations about potentially awarding that specific verdict amount. After
                     this questioning, the district court granted Seastrand's motion to dismiss
                     several jurors for causeS but denied Seastrand's motion to dismiss five
                     other jurors for cause. However, the next day, the district court
                     reconsidered its previous ruling and dismissed those five jurors for cause.
                                 During trial, multiple expert witnesses testified, including Dr.
                     Jeffrey Gross, a neurological expert, and Dr. William S. Muir, one of
                     Seastrand's treating physicians. After a ten-day trial, the jury returned a
                     verdict in the amount of $719,776. Seastrand then filed a memorandum of
                     costs in the amount of $125,238.01 and a motion for attorney fees. Khoury
                     opposed the motion and moved to retax costs. The district court granted
                     in part Seastrand's motion for costs, awarding her $75,015.61, denied
                     Seastrand's motion for attorney fees, and denied Khoury's countermotion
                     to retax costs. Khoury then made a motion for a new trial, alleging
                     various errors. The district court denied Khoury's motion. Khoury
                     appeals from the judgment, the costs award, and the order denying his
                     new trial motion.
                                 Khoury raises the following issues on appeal: whether the
                     district court abused its discretion by (1) denying Khoury's motion for a

SUPREME COURT
        OF
     NEVADA
                                                           4
(0) 1947A    ceil,
                 mistrial due to jury indoctrination, (2) dismissing jurors for cause that
                 displayed concerns about their ability to award large verdicts and/or
                 damages for pain and suffering, (3) admitting causation and opinion
                 testimony by one of Seastrand's treating physicians, (4) admitting
                 testimony by one of Seastrand's expert witnesses that was outside the
                 scope of his specialized knowledge and/or undisclosed in a timely expert
                 report, (5) excluding evidence of the amount Seastrand's medical providers
                 received for the sale of her medical liens, (6) excluding evidence of her
                 medical liens, (7) refusing to grant a new trial following Seastrand's use of
                 the word "claim" during opening arguments, and (8) awarding costs to
                 Seastrand.
                                                DISCUSSION
                 The voir dire process
                              Khoury argues that the district court abused its discretion by
                 allowing Seastrand to voir dire the jury panel about their biases regarding
                 large verdicts. Khoury contends that Seastrand's questioning
                 indoctrinated the jury to have a disposition towards a large verdict.
                 Khoury argues that by asking jurors if they were uncomfortable with a
                 verdict in excess of $2 million, Seastrand's attorney "improperly implanted
                 a numerical value in the minds of the jury as representative of plaintiff's
                 damages before the jurors heard or considered any admitted evidence."
                 Therefore, Khoury urges this court to "rule that such questions are per se
                 improper."
                              The decision whether to grant or deny a motion for mistrial is
                 within the trial court's discretion.   Owens v. State, 96 Nev. 880, 883, 620
P.2d 1236, 1238 (1980).



SUPREME COURT
        OF
     NEVADA

                                                        5
(0) 1047A    e
                         Questioning jurors during voir dire about specific verdict amounts is
                         not per se indoctrination
                               "The purpose of jury voir dire is to discover whether a juror
                will consider and decide the facts impartially and conscientiously apply
                the law as charged by the court." Lamb v. State, 127 Nev. 26, 37, 251 P.3d
700, 707 (2011) (internal quotation marks omitted). "While counsel may
                inquire to determine prejudice, he cannot indoctrinate or persuade the
                jurors."    Scully v. Otis Elevator Co., 275 N.E.2d 905, 914 (Ill. App. Ct.
                1971).
                               Although we have not yet considered the issue of jury
                indoctrination in the civil context, we have considered it, albeit briefly, in
                criminal proceedings. See Hogan v. State, 103 Nev. 21, 23, 732 P.2d 422,
                423 (1987); see also Johnson v. State, 122 Nev. 1344, 1354-55, 148 P.3d
767, 774 (2006). In Hogan, the court indicated that it was not an abuse of
                discretion for the district court to refuse to allow voir dire questions that
                were "aimed more at indoctrination than acquisition of information." 103
Nev. at 23, 732 P.2d at 423. In Johnson, the court indicated that allowing
                the State to ask "prospective jurors about their ability to carry out their
                responsibilities l,1" by sentencing the defendant to death, was within the
                district court's discretion. 122 Nev. at 1354-55, 148 P.3d at 774.
                               Other jurisdictions have considered the indoctrination issue in
                the civil context and have addressed the particular issue raised here—
                whether asking jurors if they have any hesitations about awarding a
                specific amount of damages results in indoctrination per se. In Kinsey v.
                Kolber, the Appellate Court of Illinois held that questioning jurors about
                specific verdict amounts was not indoctrination because it "tended to
                uncover jurors who might have bias or prejudice against large verdicts."
                431 N.E.2d 1316, 1325 (Ill App. Ct. 1982); see also Scully, 275 N.E.2d at
SUPREME COURT
         OF
      NEVADA
                                                        6
(0) 194)7A
                914 (suggesting that allowing the plaintiff to question jurors about specific
                amounts was not abuse of discretion because "[s]ome prospective jurors
                may have had fixed opinions, which indicate bias or prejudice against
                large verdicts, and which might not readily yield to proper evidence."
                (internal quotation marks omitted)).
                            Alternatively, some jurisdictions have found that it is within
                the discretion of the district court to refuse to allow the plaintiff to ask
                questions about specific dollar amounts. This is because "they may tend to
                influence the jury as to the size of the verdict, and may lead to the
                impaneling of a jury which is predisposed to finding a higher verdict by its
                tacit promise to return a verdict for the amount specified in the question
                during the voir dire examination." Trautman v. New Rockford-Fessenden
                Co-op Transp. Ass'n, 181 N.W.2d 754, 759 (N.D. 197W; see also Henthorn
                v. Long, 122 S.E.2d 186, 196 (W. Va. 1961). However, these courts did not
                state that questions about specific dollar amounts were per se improper;
                rather, the courts in these cases merely held that it was within the district
                court's discretion to refuse to allow the plaintiff to ask questions about
                specific dollar amounts.    See Trautman, 181 N.W.2d at 759 ("It is well
                within the trial court's discretion to sustain objections to such questions.");
                Henthorn, 122 S.E.2d at 196 ("While jurors may be interrogated on their
                voir dire within reasonable limits, to elicit facts to enable the litigants to
                exercise intelligently their right of peremptory challenge, the nature and
                extent thereof should be left largely to the discretion of the trial court."
                (internal quotation marks omitted)).
                            We agree with other courts that have considered this issue
                and do not find the use of specific dollar amounts in voir dire to be per se
                improper. Indeed, it may be appropriate to use a specific amount in order

SUPREME COURT
        OF
      NEVADA

                                                       7
(0) 1947A


  .     .
            „
                                                                                                  iR1 odd
                to discover a juror's biases towards large verdicts. Simply asking jurors
                about their feelings regarding "large" awards or some similarly vague
                adjective may be insufficient to determine if a juror has a preconceived
                damages threshold for a certain type of case. A juror may consider himself
                or herself capable of awarding a verdict of $100,000, a verdict which in
                their mind may be fabulously large, but be unable to follow the law and
                award a verdict with another zero attached. Therefore, we hold that
                allowing a party to voir dire the jury panel regarding a specific verdict
                amount is within the district court's discretion.
                      Courts should remain vigilant of the danger of indoctrination during
                      voir dire
                            During the three-day voir dire, Seastrand's attorney asked the
                jurors the following question:
                            I'm going to be brutally honest with you folks right
                            now. I'm going to say something that's a little
                            uncomfortable for me to say. My client is suing for
                            in excess of $2 million, and that's—you know,
                            that's—that's what it is, and I'm putting that out
                            there. I'm just going to be brutally honest about
                            that. And I know that some of you folks, you
                            know, you had different views and different beliefs
                            in—in the jury questionnaire, and that's fine. But
                            I want to talk about that right now.
                                    So who here is a little uncomfortable, even if
                            it's just a little bit, with what I just said?

                Seastrand's attorney did not stop there, however. He repeatedly brought
                up the $2 million verdict amount with each individual juror. In his quest
                to discover the jurors' feelings on that specific verdict amount, the record
                indicates that his actions bordered on badgering. One juror stated that
                Seastrand's attorney had used a "bullying tactic" in his "overemphasis on


SUPREME COURT
        OF
     NEVADA

                                                       8
(0) 1947A
                money" which "left a very bad taste in [his] mouth." The record also
                reflects that the questioning almost reduced another juror to tears.
                            Although our review of the voir dire transcript indicates that
                it was aimed more at acquisition of information than indoctrination, it was
                uncomfortably close. If the conduct by Seastrand's attorney had been
                allowed to become any more egregious, it would have reached the level of
                reversible error due to jury indoctrination. We take this opportunity to
                remind district court judges of their role in carefully considering the
                treatment of jurors during the selection process and the ultimate objective
                of seating a fair and impartial jury. However, we ultimately hold that the
                district court did not abuse its discretion in finding that the jury was not
                impermissibly indoctrinated in its denial of Khoury's motion for a mistrial.
                The dismissals for cause
                            Khoury argues that the district court abused its discretion by
                misapplying Jitnan v. Oliver, 127 Nev. 424, 254 P.3d 623 (2011), to
                dismiss jurors for cause who expressed concerns about awarding a large
                verdict amount. Khoury argues that a juror's prejudice against large
                verdict amounts or pain and suffering damages is not a foini of bias.
                Therefore, he maintains that the district court abused its discretion in
                dismissing for cause jurors displaying such a prejudice. Khoury further
                asserts that the district court abused its discretion by denying his motion
                for a mistrial on these issues.   See Owens, 96 Nev. at 883, 620 P.2d at
                1238.
                            During voir dire, the district court initially denied a motion to
                dismiss for cause five individual jurors. However, after reviewing our
                decision in Jitnan, the district court reconsidered its prior ruling and
                dismissed the five jurors for cause "in an abundance of caution" because
                le]ach one of them talked about the fact,. . that $2 million was too
SUPREME COURT
        OF
     NEVADA
                                                      9
(0) I907A
                    much." In making its ruling, the district court was particularly concerned
                    with whether the prospective jurors could state "unequivocally" that they
                    did not have a preconception that a personal injury case could not support
                    a large damages verdict.    See Jitnan, 127 Nev. at 432, 254 P.3d at 629
                    (holding that "[d] etached language considered alone is not sufficient to
                    establish that a juror can be fair when the juror's declaration as a whole
                    indicates that she could not state unequivocally that a preconception
                    would not influence her verdict." (emphasis added) (internal quotation
                    marks omitted)). The district court stated that "the unequivocal language
                    [in Jitnan] is the language that I keep coming back to and in order to
                    avoid the potential of bias or prejudice, I'm going to exclude them all."
                          A juror's bias against large verdict amounts or pain and suffering
                          damages is a form of bias
                                 "[Blias exists when the juror's views either prevent or
                    substantially impair the juror's ability to apply the law and the
                    instructions of the court in deciding the verdict." Sanders v. Sears-Page,
                    131 Nev., Adv. Op. 50, 354 P.3d 201, 206 (Ct. App. 2015).
                                 Here, jurors were dismissed for cause on the grounds that they
                    indicated they were predisposed against awarding a large amount of
                    damages or damages for pain and suffering and would not be able to apply
                    the law and the instructions of the court to the evidence presented because
                    of their preconceived views. Inability by a juror to apply the law and
                    instructions of the court displays bias. Therefore, we next consider
                    whether such a bias existed in the jurors dismissed for cause by the
                    district court.




SUPREME COURT
        OF
     NEVADA
                                                          10
(0) 1947A    Age.
                             The district court abused its discretion by dismissing jurors for cause
                             that displayed a "potential" bias against large verdicts
                                   "A district court's ruling on a challenge for cause involves
                       factual determinations, and therefore, the district court enjoys broad
                       discretion, as it is better able to view a prospective juror's demeanor than
                       a subsequent reviewing court." Jitnan, 127 Nev. at 431, 254 P.3d at 628
                       (internal quotation marks omitted). 2 In Jitnan, we stated:
                                         In determining if a prospective juror should
                                   have been removed for cause, the relevant inquiry
                                   focuses on whether the juror's views would
                                   prevent or substantially impair the performance of
                                   his duties as a juror in accordance with his
                                   instructions and his oath. Broadly speaking, if a
                                   prospective juror expresses a preconceived opinion
                                   or bias about the case, that juror should not be
                                   removed for cause if the record as a whole
                                   demonstrates that the prospective juror could lay
                                   aside his impression or opinion and render a
                                   verdict based on the evidence presented in court.
                                   But detached language considered alone is not
                                   sufficient to establish that a juror can be fair when
                                   the juror's declaration as a whole indicates that
                                   she could not state unequivocally that a
                                   preconception would not influence her verdict.

                       Id. at 431-32, 254 P.3d at 628-29 (emphasis added) (citations and internal
                       quotation marks omitted).




                             2 Khoury      argues in his reply brief that the district court
                       misinterpreted NRS 16.050 and that therefore the proper standard of
                       review is de novo, not abuse of discretion. Because Khoury raises this
                       issue for the first time in his reply brief, it is deemed waived and we do not
                       consider it here. NRAP 28(c).

SUPREME COURT
        OF
     NEVADA

                                                             11
(0) 1947A    affrZ,'



                                                              .   ,
                                Here, the district court initially denied Seastrand's motion to
                    dismiss five jurors for cause who had expressed concerns about awarding
                    large verdict amounts and/or pain and suffering damages, but later stated
                    under cross-examination by Khoury that they would be able to follow the
                    law and award a large verdict amount and/or pain and suffering damages.
                    However, the next day, the district court reconsidered its prior ruling and
                    dismissed the jurors for cause, reasoning that "the unequivocal language
                    [in Jitnan] is the language that I keep coming back to and in order to
                    avoid the potential of bias or prejudice, I'm going to exclude them all."
                    (Emphasis added.)
                                This statement encapsulates the district court's error.
                    Potential bias is not a valid basis for dismissing a juror for cause. Jurors
                    should only be excluded on the basis of an actual bias that prevents or
                    substantially impairs the juror's ability to apply the law and the
                    instructions of the court in deciding the verdict or for other grounds
                    defined by statute. See NRS 16.050. It is clear from the district court's
                    oral reasoning that it was focused on the last sentence of Jitnan and,
                    specifically, the single word "unequivocally," while ignoring the context
                    provided by the remainder of the paragraph in which it is contained. If
                    potential bias was all that were required to dismiss a juror for cause, then
                    any expression of doubt, no matter how small, by a juror would be grounds
                    to dismiss for cause. Under such a standard, rehabilitation by the
                    opposing party's attorney would be impossible. No matter how fervent a
                    juror's statements indicating that they could follow the law, the potential
                    for bias would remain.
                                Jitnan, when read in context, states that jurors' statements
                    expressing a potential bias are not enough, when taken alone, to mean

•   SUPREME COURT
         OF
       NEVADA
                                                         12
                that they cannot "unequivocally" follow the law. 127 Nev. at 432, 254 P.3d
                at 629. While Jitnan only states that "[d]etached language considered
                alone is not sufficient to establish that a juror can be fair," this is also true
                for establishing whether a juror cannot be fair. Id. (internal quotation
                marks omitted). Jurors' statements must be taken "as a whole," and
                "[d] etached language, considered alone [J" indicating that they may have
                difficulty awarding a large verdict amount is insufficient to demonstrate
                that they would be unable or substantially impaired in applying the law
                and the instructions of the court in deciding the verdict and thus actually
                biased against awarding large verdict amounts.          Id. (internal quotation
                marks omitted).
                             After reviewing the voir dire transcript, we conclude that the
                district court got it right the first time when it refused to dismiss the five
                jurors for cause. Therefore, we hold that the district court abused its
                discretion by improperly dismissing jurors for cause whose statements,
                when taken as a whole, indicate that they could apply the law and the
                instructions of the court in deciding the verdict and thus were not actually
                biased.
                      The error was harmless
                             Khoury argues that excluding jurors for their biases against
                large verdict amounts was reversible error because it prevented the jury
                from being a fair cross-section of society. Khoury equates this to excluding
                jurors on the basis of political affiliation, which some courts do not allow.
                             Although we have not yet considered this issue, most
                jurisdictions have held that when the district court abuses its discretion in
                dismissing a juror for cause, it is not reversible error.    See Jones v. State,
                982 S.W.2d 386, 392 (Tex. Crim App. 1998) ("The law in Texas for civil
                cases is like that of the federal courts and the courts of the other states. It
SUPREME COURT
     OF
   NEVADA
                                                       13
(0) 1947A AS
                has long been the established rule in this state that even though the
                challenge for cause was improperly sustained, no reversible error is
                presented unless appellant can show he was denied a trial by a fair and
                impartial jury." (internal quotation marks omitted)); see also Basham v.
                Commonwealth, 455 S.W.3d 415, 421 (Ky. 2014) (holding that even when a
                trial court abuses its discretion in dismissing a juror for cause, it is not
                reversible error unless that abuse was "tantamount to some kind of
                systematic exclusion, such as for race"). This is because, unlike an abuse
                of discretion in refusing to dismiss a juror, which can result in a biased
                juror or jury, when the district court improperly strikes a juror, it "[does]
                not prejudice the [appellant]." If a "competent and unbiased juror was
                selected and sworn," the appellant had "a trial by an impartial jury, which
                was all it could demand." N. Pac. R.R. Co. v. Herbert, 116 U.S. 642, 646
                (1886).
                            Khoury is unable to provide any persuasive authority to
                support his contention that improperly dismissing jurors with a perceived
                bias for cause is reversible error. Rather, Khoury relies on Powers v. Ohio,
                499 U.S. 400, 422, (1991), which holds that dismissing jurors on the basis
                of race prevents a jury from being "a fair cross section of the community"
                We do not conclude exclusion on the basis of race to be comparable to
                exclusion due to a mistaken finding of bias. Likewise, we reject Khoury's
                argument that dismissing for cause due to bias against large verdicts is
                comparable to dismissing for cause due to political affiliations. While at
                least one court has held that "falffiliations with political parties constitute
                neither a qualification nor disqualification for jury service," State v.
                McGee, 83 S.W.2d 98, 106 (Mo. 1935), it did not hold that dismissing for
                cause on this issue is reversible error. Therefore, we hold that the district

SUPREME COURT
        OF
     NEVADA
                                                       14
(0) 1947A
                 court's error was harmless and does not warrant reversal of the judgment
                 or the order denying Khoury's new trial motion.
                 Dr. Muir's testimony
                             Khoury argues that Seastrand's treating physician, Dr. Muir,
                 should have been precluded from testifying about the cause of Seastrand's
                 injuries and his opinion on the treatment provided by Dr. Marjorie E.
                 Belsky because Seastrand failed to conform to the testifying expert
                 witness disclosure requirements in presenting Dr. Muir as a witness.
                       The district court did not abuse its discretion by admitting Dr.
                       Muir's testimony
                             This court reviews the decision of the district court to admit
                 expert testimony without an expert witness report or other disclosures for
                 an abuse of discretion. FCH1, LLC v. Rodriguez, 130 Nev., Adv. Op. 46,
                 335 P.3d 183, 190 (2014) (reviewing for an abuse of discretion a district
                 court's decision to allow physician testimony without an expert witness
                 report and disclosure). "While a treating physician is exempt from the
                 report requirement, this exemption only extends to 'opinions [that] were
                 formed during the course of treatment."      Id., 335 P.3d at 189 (quoting
                 Goodman v. Staples the Office Superstore, LLC, 644 F.3d 817, 826 (9th Cir.
                 2011)). "Where a treating physician's testimony exceeds that scope, he or
                 she testifies as an expert and is subject to the relevant requirements." Id.
                             On direct examination, the following exchange occurred
                 between Dr. Muir and Seastrand's attorney:
                                   Q. Dr. Muir, No. 1, do you feel that there
                             was an adequate workup of the patient prior to
                             getting to you?
                                   A. Yes.



SUPREME COURT
        OF
     NEVADA
                                                      15
(01 1947A    e
                  Khoury argues that Dr. Muir improperly opined on the reasonableness of
                  Dr. Belsky's treatment in this exchange because Dr. Muir did not form
                  this opinion during the course of his treatment of Seastrand.
                              At trial, evidence was presented supporting the contention
                  that Dr. Muir's opinion of the workup of Seastrand by Dr. Belsky was
                  formed in the course of Dr. Muir's treatment. Dr. Muir testified that Dr.
                  Belsky referred Seastrand to him after the injections given by Dr. Belsky
                  failed to cause her condition to improve. Dr. Muir testified that both he
                  and Dr. Belsky believed that Seastrand's symptoms were caused by the
                  same portions of the spine. Dr. Muir further testified that the injections
                  given by Dr. Belsky "help [ed] to determine if a particular nerve is being
                  irritated or maybe damaged." He testified that it is possible that "after a
                  couple of injections, maybe the body has healed itself. ... [a]nd you can
                  treat the problem in a less aggressive way or maybe it won't require any
                  treatment after a period of time." Lastly, Dr. Muir testified that he took
                  into consideration the course of treatment of other providers in making his
                  diagnosis and treatment plan.
                              Dr. Muir's testimony indicates that the injections given by Dr.
                  Belsky were helpful in determining which of Seastrand's nerves were
                  damaged and whether aggressive treatment would be necessary. His
                  testimony also indicated that his review of the treatment of other
                  providers is helpful in making his diagnosis and treatment plan. Thus,
                  Dr. Muir's testimony indicates that his opinion of Dr. Belsky's treatment
                  was formed in the course of his own treatment. Therefore, we hold that




SUPREME COURT
        OF
     NEVADA
                                                       16
(0) I947A    er
                   the district court did not abuse its discretion by admitting Dr. Muir's
                   testimony as to whether Dr. Belsky's workup of Seastrand was adequate. 3
                   Dr. Gross's testimony
                               Khoury argues that the district court abused its discretion by
                   allowing Dr. Gross to testify about symptoms that Seastrand experienced
                   before the accident, as such testimony was outside the scope of his
                   specialized knowledge as a neurosurgeon and was an opinion that was not
                   disclosed in Dr. Gross's expert report. Therefore, Khoury argues that the
                   district court abused its discretion by admitting the testimony.
                               On direct examination, the following exchange occurred
                   between Seastrand's attorney and Dr. Gross:
                               [The court, repeating a question from Seastrand's
                               attorney.] Is it more probable those findings
                               were—of the numbness and tingling were coming
                               from the neck or more probable it was from the
                               heart event for which she had a positive stress
                               test?
                                      [Dr. Gross]: It is more probable that the arm
                               symptoms are unrelated to the neck and more
                               likely related to the heart or anxiety or both.

                   Dr. Gross was referring to symptoms that Seastrand had prior to the
                   accident giving rise to the current case. This was relevant because




                         3 1Choury    also argues that Dr. Muir's testimony as to causation
                   regarding Seastrand's injuries was improper. However, because Khoury
                   did not object to Dr. Muir's testimony on causation, he has waived this
                   issue on appeal. See In re Parental Rights as to J.D.N., 128 Nev. 462, 468,
                   283 P.3d 842,846 (2012) (" [W]hen a party fails to make a specific objection
                   before the district court, the party fails to preserve the issue for appeal.").

SUPREME COURT
      OF
    NEVADA

                                                         17
(0) 1947A (47094
                    Khoury's defense was that Seastrand's injuries predated the accident, and
                    thus, he was not liable for damages related to those injuries.
                          The district court did not abuse its discretion by admitting testimony
                          by Dr. Gross because it was not outside the scope of his specialized
                          knowledge
                                To testify as an expert witness under NRS 50.275,
                                the witness must satisfy the following three
                                requirements: (1) he or she must be qualified in an
                                area of "scientific, technical or other specialized
                                knowledge" (the qualification requirement); (2) his
                                or her specialized knowledge must "assist the trier
                                of fact to understand the evidence or to determine
                                a fact in issue" (the assistance requirement); and
                                (3) his or her testimony must be limited "to
                                matters within the scope of [his or her specialized]
                                knowledge" (the limited scope requirement).

                    Hallmark v. Eldridge, 124 Nev. 492, 498, 189 P.3d 646, 650 (2008). These
                    requirements are analogous to the requirement in federal law that the
                    expert testimony "rests on a reliable foundation," which is that "the
                    knowledge underlying it has a reliable basis in the knowledge and
                    experience of the relevant discipline."   Pyramid Techs., Inc. v. Hartford
                    Cas. Ins. Co., 752 F.3d 807, 813 (9th Cir. 2014) (internal quotation marks
                    omitted).
                                At trial, Dr. Gross testified that he was a board-certified
                    neurological surgeon with a fellowship in spinal biomechanics. He
                    regularly treats patients with "neck and back problems, including injuries
                    and other causes of disk problems, nerve problems, spinal cord problems."
                    When patients are first referred to him, he asks about their past history
                    and other medical issues that they have had. He then does a physical
                    examination, where if the patient appears to have a neck condition, he
                    tests the neck, head, arms, and hands and reviews films and tests that

SUPREME COURT
        OF
     NEVADA

                                                         18
(0) 1947A    (9e9
                       have been taken of the patient. Lastly, he uses the patient's past history
                       and the results of the physical examination to "come up with the best
                       diagnoses that match or correlate to all the findingskr so that "the
                       treatment recommendations ... [are] proper and correct, [and] rely on the
                       proper diagnosis."
                                    Thus, Dr. Gross typically uses patient histories and physical
                       examinations to reach a diagnosis and decide whether neurological
                       surgery is the proper treatment for the patient's diagnosis. In doing so,
                       Dr. Gross tests the neck, head, arms, and hands. It follows, that in order
                       to rule out neurological surgery as a treatment, Dr. Gross must determine
                       the cause of the patient's symptoms and whether they result from
                       something not neurologically related. Therefore, we hold that Dr. Gross's
                       opinion that Seastrand's prior symptoms were "unrelated to the neck and
                       more likely related to the heart or anxiety or both" rested on the reliable
                       foundation of the knowledge and experience of Dr. Gross's neurological
                       surgery practice and was therefore within the scope of his specialized
                       knowledge.
                             Dr. Gross's opinion was disclosed in a supplemental expert report
                                    Khoury argues that Dr. Gross was required to disclose his
                       opinion that Seastrand's prior injuries were unrelated to the neck and
                       more likely related to the heart or anxiety, or both, in an expert report but
                       failed to do so.
                                    NRCP 16.1(a)(2)(B) requires an expert's report to "contain a
                       complete statement of all opinions to be expressed and the basis and
                       reasons therefor; the data or other information considered by the witness
                       in forming the opinions."
                                    On September 29, 2012, Dr. Gross disclosed a supplemental
                       report apparently made at least in part in response to disclosures by
SUPREME COURT
       OF
    NEVADA


            negif9p.
                                                             19
(0 1947A
                 Khoury's expert witnesses. Khoury's experts had made disclosures of
                 their opinions of Seastrand's past medical records, including records from
                 a doctor's visit Seastrand made on October 27, 2008. In his supplemental
                 report, Dr. Gross stated that he had reviewed the past medical records,
                 including the records from an October 27, 2008, doctor's visit and
                 summarized that the records revealed that Seastrand had been "having
                 left chest wall pain associated with numbness and tingling bilaterally in
                 both arms." Dr. Gross then stated, apparently quoting directly from
                 Seastrand's medical records, that the doctor's assessment of Seastrand
                 during that visit "was qattypical chest pain, numbness, and anxiety."
                             Later in the report, Dr. Gross directly addressed an opinion
                 proffered by Dr. John Siegler, one of Khoury's experts, of Seastrand's
                 October 27, 2008, visit. Dr. Siegler had opined that Seastrand's doctor
                 visits in 2007, where she was seen for back pain flare-ups, and, in 2008,
                 where she "was seen for numbness and tingling radiating to both arms
                 and shooting pain into the left arm," indicated that she had a "documented
                 history of cervical and lumbar pain." Dr. Gross indicated that he
                 disagreed with Dr. Siegler's opinion, stating that Dr. Siegler had
                 "conveniently omit[ted] the fact that the records note that the episode of
                 tingling to the upper extremities was related to chest pain and stress."
                             By disagreeing with Dr. Siegler's opinion that Seastrand had a
                 documented history of cervical and lumbar pain, Dr. Gross proffered an
                 opinion that Seastrand's symptoms during her October 27, 2008, doctor's
                 visit were unrelated to the neck. He also appeared to endorse the doctor's
                 assessment of Seastrand during her October 27, 2008, visit that her
                 symptoms were related to chest pain and stress, by chiding Dr. Siegler for
                 "conveniently omit[ting] th[is] fact." Therefore, we hold that the district

SUPREME COURT
        OF
     NEVADA
                                                      20
(0) 1907A    e
                court did not abuse its discretion by allowing Dr. Gross to testify as to his
                opinion that Seastrand's prior injuries were unrelated to her neck. 4
                The district court did not abuse its discretion by excluding evidence of the
                amount Seastrand's medical providers received for the sale of her medical
                liens
                                At trial, Khoury attempted to introduce evidence of the
                amount Seastrand's medical providers received for the sale of her medical
                liens to a third party. Khoury sought to admit the evidence to prove the
                reasonable amount of Seastrand's medical costs. The district court refused
                to admit the evidence, finding that under the collateral source rule, it was
                per se inadmissible. Khoury now argues that the district court abused its
                discretion. 5



                      4Khoury   also appears to argue that Dr. Gross's expert reports were
                not timely disclosed and should have been excluded on that basis.
                However, Khoury does not specifically argue that any particular report
                was made outside NRCP 16.1(a)(2)(C)'s time limitations. Rather, he
                merely sets forth NRCP 16.1(a)(2)(C)'s time limitations without stating
                which report was untimely under which time limit. We thus decline to
                consider his argument. See Edwards v. Emperor's Garden Rest., 122 Nev.
317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (stating that this court
                "need not consider. . . claims" that are not "cogently argue[d]" Or
                supported by "relevant authority").

                      °Khoury also argues that the district court erred by refusing to allow
                him to examine Seastrand's medical providers as to the reasonable value
                of Seastrand's medical care. However, this is a misrepresentation of the
                issue that was presented to and ruled upon by the district court. Khoury
                actually moved to limit Seastrand's presentation of past medical special
                damages at trial to amounts actually paid by or on behalf of Seastrand,
                not to examine Seastrand's treatment providers about the reasonable
                value of Seastrand's medical care. Because the arguments Khoury makes
                on this issue in his brief were not raised before the district court, Khoury
                has waived his right to make them on appeal. See Old Aztec Mine, Inc. v.
                Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not urged in the
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                     21
(0) 1947A
                          Evidence of the sale of Seastrand's medical liens is irrelevant to prove
                          the reasonable value of Seastrand's medical costs
                                Evidence of payments showing medical provider discounts, or
                    write-downs, to third-party insurance providers "is irrelevant to a jury's
                    determination of the reasonable value of the medical services and will
                    likely lead to jury confusion."   Tri-Cty. Equip. & Leasing v. Klinke, 128
Nev. 352, 360, 286 P.3d 593, 598 (2012) (Gibbons, J., concurring). This is
                    because " [t]he write-downs reflect a multitude of factors mostly relating to
                    the relationship between the third party and the medical provider, and not
                    necessarily relating to the reasonable value of the medical services." Id.
                                Here, assuming that Seastrand's medical providers sold her
                    liens to a third party for less than their face value, they are functionally
                    similar to a write-down made to a third-party insurer. In both instances
                    the medical provider negotiates with a third party to receive less than
                    what they charged a patient to provide medical care. Therefore, in line
                    with the discussion of write-downs in the concurrence in           Tri-County
                    Equipment SE Leasing, which is analogous to the present issue, we hold
                    that evidence regarding the sale of medical liens is likewise irrelevant to a
                    jury's determination of the reasonable value of medical services provided.
                    Thus, the district court did not abuse its discretion by excluding such
                    evidence.




                    ...continued
                    trial court, unless it goes to the jurisdiction of that court, is deemed to
                    have been waived and will not be considered on appeal.").

SUPREME COURT
        OF
     NEVADA
                                                          22
(0) 1947A    e4e.
                   The district court abused its discretion by excluding evidence of Seastrand's
                   medical liens to establish bias
                                Khoury argues that the district court abused its discretion by
                   excluding evidence of Seastrand's medical liens to prove bias on the part of
                   Seastrand's treating physicians that testified at trial. Khoury contends
                   that the district court incorrectly excluded that evidence under the
                   collateral source rule.
                         Evidence of the existence of medical liens to prove bias does not
                         invoke the collateral source rule
                                "The collateral source rule provides that if an injured party
                   received some compensation for his injuries from a source wholly
                   independent of the tortfeasor, such payment should not be deducted from
                   the damages which the plaintiff would otherwise collect from the
                   tortfeasor." Proctor v. Castelletti, 112 Nev. 88, 90 n.1, 911 P.2d 853, 854
                   n.1 (1996) (internal quotation marks omitted) This court has also created
                   "a per se rule barring the admission of a collateral source of payment for
                   an injury into evidence for any purpose." Id. at 90, 911 P.2d at 854 (second
                   emphasis added). This is because of the danger that "the jury will misuse
                   the evidence to diminish the damage award." Id. at 91, 911 P.2d at 854.
                   The question of whether evidence of a medical lien implicates the
                   collateral source rule does not appear to have been considered before in
                   Nevada.
                                "[A] medical lien refers to an oral or written promise to pay
                   the medical provider from the plaintiff/patient's personal injury recovery."
                   State Bar of Nev. Standing Comm'n on Ethics and Profl Responsibility,
                   Formal Op. 31, (2005), available at http://nvbar.org/wp-content/uploads/
                   Opinion-31-Client-Funds-Reissued_4-1-15.pdf (last visited May 9, 2016)
                   (internal quotation marks omitted). Thus, a medical lien represents

SUPREME COURT
      OF
    NEVADA
                                                        23
(0) 1947A angelp
                  something that the plaintiff has personally paid for his or her treatment,
                  not compensation that a third party has paid to the plaintiff. Therefore,
                  we hold that evidence of the existence of medical liens to prove bias does
                  not invoke the collateral source rule. 6
                        The district court's error was harmless
                              To be reversible, an error must be prejudicial and not
                  harmless. NRCP 61. To demonstrate that an error is not harmless, a
                  party "must show that the error affects the party's substantial rights so
                  that, but for the alleged error, a different result might reasonably have
                  been reached."    Wyeth v. Rowatt, 126 Nev. 446, 465, 244 P.3d 765, 778
                  (2010).
                              Here, the probative value of the lien evidence is limited as to
                  the issue of bias. The terms of Seastrand's medical liens indicate that she
                  would owe the money to her medical providers whether or not she was
                  successful in the lawsuit. Seastrand's medical providers were also paid for
                  the time they spent preparing for trial and testifying in court, and Khoury
                  was able to cross-examine the medical providers about any bias that
                  resulted from these payments. In addition to the testimony of Khoury's
                  two treatment providers, evidence was also presented by Seastrand's
                  expert witnesses as to the causation of Seastrand's injuries Lastly,
                  Khoury has not presented any arguments or evidence to support a
                  contention that the verdict in this case was close and that allowing him to

                        6 However,    we caution that this holding may not be used as a
                  "backdoor" by parties to question a treatment provider about whether and
                  to what amount it would write-down the amount of the medical lien in the
                  event that the plaintiff loses his or her lawsuit. Such evidence could be
                  used by the jury to diminish the damage award and would thus invoke the
                  collateral source rule.

SUPREME COURT
      OF
    NEVADA
                                                        24
(0) 1947A 44010
                 use evidence of Seastrand's medical liens to establish bias in Seastrand's
                 treatment providers would have resulted in a different verdict. Therefore,
                 we hold that the district court's error was harmless.
                 The district court did not abuse its discretion by refusing to grant a new
                 trial following Seastrand's use of the word "claim" during opening
                 arguments
                             Khoury argues that by using the word "claim" one time in her
                 opening arguments, Seastrand improperly informed the jury that he had
                 insurance coverage.
                             During opening arguments, Seastrand's attorney made the
                 following statement in regard to a rollover auto accident in which
                 Seastrand was involved in in 1981:
                                    But you'll hear from [Seastrand] and she'll
                             tell you, yeah, in that rollover I was the passenger
                             and I wasn't hurt. I went to the ER and the ER
                             physicians checked me out, and then I went to a
                             holistic doctor one or two times and then I didn't
                             have any problems. I didn't make a claim. I
                             didn't do anything like that. I didn't have any
                             issues with it.

                 (Emphasis added.) This is the only time that Seastrand mentioned the
                 word "claim" during opening arguments.
                             Khoury bases his argument on a mistaken belief that the word
                 "[c]laim' is uniquely an insurance term." However, claim has many other
                 meanings. Black's Law Dictionary, for instance, defines claim as, among
                 other things, "[a] demand for money, property, or a legal remedy." Claim,
                 Black's Law Dictionary (8th ed. 1999). While this could mean an
                 insurance claim, in context it could just as easily mean a claim of relief in
                 a court of law. Furthermore, Seastrand's use of the word claim was in
                 regard to a 1981 car accident. Thus, even if the jury did believe Seastrand

SUPREME COURT
        OF
     NEVADA

                                                      25
(0) 1947A    e
                was talking about an insurance claim, it would only have indicated
                whether Seastrand or another party in the 1981 accident was insured, not
                whether Khoury was insured in the current case. Therefore, we hold that
                the district court did not abuse its discretion by refusing to grant Khoury's
                motion for a mistrial.
                The district court abused its discretion by awarding costs to Seastrand
                without stating a basis for its decision
                            NRS 18.005, which defines recoverable costs, allows the
                recovery of "[r] easonable fees of not more than five expert witnesses in an
                amount of not more than $1,500 for each witness, unless the court allows a
                larger fee after determining that the circumstances surrounding the expert's
                testimony were of such necessity as to require the larger fee."          NRS
                18.005(5) (emphasis added); see also Gilman v. State, Bd. of Veterinary
                Med. Exam'rs, 120 Nev. 263, 272-73, 89 P.3d 1000, 1006 (2004) (observing
                that a district court has discretion to award more than $1,500 for an
                expert witness's fees). When a district court awards expert fees in excess
                of $1,500 per expert, it must state the basis for its decision.    Frazier v.
                Drake, 131 Nev., Adv. Op. 64, 357 P.3d 365, 378 (Ct. App. 2015).
                            The district court awarded $42,750 as expert witness fees for
                Seastrand's five expert witnesses. It did not state a basis for its award.
                Khoury argues that because the district court awarded expert witness fees
                that exceed $1,500 per witness, the district court abused its discretion
                under NRS 18.005(5). However, Khoury ignores the second half of NRS
                18.005ffi), which allows the district court to award a greater fee per expert
                witness if it determines that the higher fee was necessary. Nonetheless,
                because the district court awarded expert fees in excess of $1,500 without



SUPREME COURT
        OF
     NEVADA
                                                     26
(0) I947A
                  stating a basis for its decision, we hold that the district court abused its
                  discretion. 7
                                                    CONCLUSION
                                  While it is permissible for a party to use a specific award
                  amount in questioning jurors regarding their biases towards large verdict
                  amounts, it is the duty of the district court to keep the questioning within
                  reasonable limits. Here, Seastrand's voir dire did not reach the level of
                  reversible error on the basis of jury indoctrination. Furthermore,
                  although the district court abused its discretion by dismissing jurors for
                  cause whose statements, when taken as a whole, indicated that they could
                  apply the law and the instructions of the court in deciding the verdict, this
                  was harmless error. Accordingly, the district court was within its
                  discretion in denying Khoury's motions for a mistrial and new trial on the
                  grounds related to the voir dire.
                                  Next, the district court did not abuse its discretion by allowing
                  testimony from Dr. Muir because his opinions were formed during the
                  course of his treatment of Seastrand. The district court also did not abuse
                  its discretion by admitting the testimony of Dr. Gross because his
                  testimony was within the scope of his specialized knowledge and was
                  disclosed in a supplemental expert report. It also did not abuse its


                         7 Khoury  also makes a one-sentence argument that because trial
                  preparation costs and costs for copies of medical records are not
                  specifically listed as recoverable under NRS 18.005, they are a routine
                  part of normal legal overhead, and the district court abused its discretion
                  by awarding them. Because Khoury provides no further analysis or
                  authority for his argument, we decline to consider this issue. See Edwards
                  v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288
                  n.38 (2006).

SUPREME COURT
        OF
     NEVADA

                                                           27
(0) 1947A    7,
                discretion by excluding evidence of the amount that Seastrand's medical
                liens were sold for because it was irrelevant to the issue of the reasonable
                value of her medical care. However, it did abuse its discretion by
                excluding evidence of the existence of Seastrand's medical liens for the
                purpose of establishing bias in the testimony of her medical providers.
                Nonetheless, this error was harmless. Therefore, we hold that the new
                trial motion was properly denied. Lastly, the district court did not abuse
                its discretion by refusing to declare a mistrial due to Seastrand's use of the
                word "claim" in opening arguments because it did not improperly inform
                the jury that Khoury was insured.
                             However, the district court did abuse its discretion by
                awarding costs to Seastrand without stating a basis for its decision.
                Therefore, we affirm in part, reverse in part, and remand to the district
                court for further proceedings regarding costs.

                                                           1 '
                                                                                     J.
                                                     Saitta
                We concur:




                                                J.
                Douglas ,

                  CiA24t                        J.


                                                J.
                Gibbons



SUPREME COURT
        OF
     NEVADA
                                                      28
(0) 1947A
                   PICKERING, J., concurring:
                               While I concur in the result, I do not join the majority's
                   internally contradictory analysis of the medical provider lien sale
                   evidence. To be clear, Seastrand was uninsured, which gave her doctors
                   lien rights against her eventual recovery from Khoury. The evidence the
                   district court excluded was that one or more of Seastrand's doctors sold his
                   lien rights to a third party, presumably at a discount. Such a sale—
                   assuming evidence of it had been proffered (it was not)—did not result in a
                   discount to Seastrand. After the sale, Seastrand remained liable for the
                   full amount the lien secured. Her liability just ran to the third party to
                   whom the doctor sold the lien instead of to the doctor. Thus, this case does
                   not present the medical provider discount, or write-down, issue between
                   doctor and patient (or doctor and patient's insurer or benefit provider) that
                   has divided courts elsewhere.      See, e.g., Howell v. Hamilton Meats &
                   Provisions, Inc., 257 P.3d 1130, 1138, 1142-43, 1146 (Cal. 2011) (holding
                   that a "plaintiff could recover as damages for her past medical expenses no
                   more than her medical providers had accepted as payment in full from
                   plaintiff and PacifiCare, her insurer," since costs must be incurred or paid
                   by a plaintiff or her insurer to be recoverable as damages) (citing
                   Restatement (Second) of Torts § 911 (1979)). It also does not implicate the
                   collateral source rule discussed in Howell          since Seastrand, being
                   uninsured and fully liable, had no collateral source to which to look for
                   payment of her medical expenses.
                               As five members of the court held in Tr-County Equipment &
                   Leasing v. Klinke, 128 Nev. 352, 357-58 n.6, 286 P.3d 593, 596 n.6 (2012)
                   (5-2), whether evidence of pre-negotiated provider discounts is admissible
                   because it sets the outside limit of the special damages a plaintiff has

SUPREME COURT
        OF
     NEVADA


(0) 1947A    en.
                  incurred or paid, or excludable under the collateral source rule, is a legal
                  issue that is sufficiently nuanced and important that it should be left "for
                  a case that [actually] requires its determination." Two justices, writing
                  separately in Tr-County, would have reached and resolved the provider
                  discount issue, rejecting Howell. Id. at 597-99 (Gibbons and Cherry, JJ.,
                  concurring). Inexplicably, today's majority quotes language from the two-
                  justice Tri-County minority on the issue the Tr-County majority declined
                  to reach. See ante 22. But this case has even less to do with the provider-
                  discount/collateral-source-rule issue in Howell than Tr-County, for two
                  reasons. First, as the majority acknowledges, ante 24, "The terms of
                  Seastrand's medical liens indicate that she would owe the money to her
                  medical providers whether or not she was successful in the lawsuit." With
                  no provider discount to the plaintiff or her insurer, no question arises as to
                  whether the amounts billed by the provider were "incurred or paid,"
                  removing much of the rationale for the rule announced in Howell. Second,
                  Seastrand had no insurance. With no insurance and no provider-to-
                  patient discounts, the collateral source rule, on which the two-justice Tr-
                  County concurrence relied to reject Howell, does not apply, as today's
                  majority also recognizes.     See ante 23-24 ("a medical lien represents
                  something that the plaintiff has personally paid for his or her treatment,
                  not compensation that a third party has paid to the plaintiff.").
                              Given all this, it is not clear to me why the majority feels it
                  necessary to address the relevance of provider discounts or write-downs.
                  The price a third party pays to buy a lien from a doctor depends more on
                  the third party's assessment of the plaintiffs chances in the litigation,
                  including the strength of the plaintiffs claim and the solvency of the
                  defendant, than the reasonable value of the doctor's services, and as such

SUPREME COURT
        OF
     NEVADA
                                                        2
OD) 1947A    ez
                has so little probative value and so much potential for distraction as to be
                excludable as irrelevant. I would resolve the relevance issue on this basis,
                rather than confuse our law with what is, in this case, dictum drawn from
                a minority opinion not joined by a majority of the justices on this court.
                            For these reasons, while I join the remainder of today's
                opinion, I do not join and concur only in the result as to the medical lien
                sale evidence.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A